Order settling account of receiver reversed upon the law and the facts, with 'ten dollars costs and disbursements to appellant, and matter remitted to the Special Term for the taking of testimony by the court, or by an official referee to be designated by the court, on the questions presented by the objections filed to the receiver’s account, and for a resettlement of the account in accordance with the findings that may be made after such rehearing. The receiver’s account should not have been settled on affidavits. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.